Citation Nr: 1810486	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to November 30, 2011 for the grant of special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2015 Decision Review Officer decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


REMAND

In June 2011, the Veteran filed a claim of entitlement to SMC, which was denied in October 2011.  He filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in February 2014.  In April 2014, he perfected the appeal.  In March 2015, prior to the issue being certified to the Board, the Decision Review Officer decision granted SMC, effective November 30, 2011.  In April 2015, an appeal for an earlier effective date for the grant of SMC was certified to the Board.  

However, neither an SOC nor substantive appeal is of record with regard to the effective date of the grant of SMC.  Consequently, the issue may not be adjudicated by the Board at this time.  The Board construes the March 2015 statement from the Veteran's representative (VA Form 646) as an NOD with the effective date, but an SOC must be issued in response.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC in response to the March 2015 NOD as to the issue of entitlement to an effective date prior to November 30, 2011 for the grant of SMC based on aid and attendance.  Inform the Veteran that if the claim is denied, a substantive appeal must be filed in order for the Board to review the appeal of the issue.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

